 ILLINI TOWER355Allen & O'Hara Developments,Incorporated d/b/aIlliniTowerandAmerican Federation of State,County &Municipal Employees,AFL-CIO, Peti-tioner.Case 38-RC-1345April 30, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Michael B.Ryan on May 9, 1973. Thereafter, on June 25, 1973,theRegionalDirector for Region 13 issued hisDecision and Direction of Election in the above-entitled proceeding in which he found the followingunit tobe appropriate:All full-time employees in the Employer's foodservice operations at the Illini Tower, Champaign,Illinois, but excluding part-time student employ-ees, office clerical employees,guards, professionalemployees, supervisors as defined in the Act, andall other employees.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the Petitioner filed arequest for review, contending that the RegionalDirector had erred in not finding a separate unit ofpart-time students employed in the food service to beappropriate.On October 2, 1973, by telegraphic order, theNational Labor Relations Board, while denying therequest for review, remanded the case to theRegional Office for further hearing on the limitedissueof theassertionof jurisdiction over theEmployer in view of the Board's decision inSlaterCorporation,197 NLRB 1282.Thereafter, the record was reopened and onNovember 7, 1973, a further hearing was held beforeHearing Officer Michael B. Ryan limited to the issueof jurisdiction. Following the hearing, and pursuantto Section 102.67 of the Board's Rules, the RegionalDirector transferred this case to the Board fordecision. Thereafter, the Employer and the Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this case,the Boardfinds:The parties have stipulated that the Employer hasgrossannual revenuesin excessof $500,000. We findthisamount sufficient to meet our discretionarystandards.'The Employer owns and operates a dormitory andfood service in Champaign, Illinois, for University ofIllinoisstudents.The Universityisa nonprofitinstitution operated by the State. The dormitorybuilding,as well as the land upon which it is located,isprivately owned, although it is considered to bewithin the boundaries of the campus.A Universityrule requires that all students withless than 60 hours of credit (primarily freshmen andsophomores) live in certified housing.2 Certifiedhousing canbe either University-owned or privatelyowned. The privately owned certified housing ismade necessary by the fact that the University doesnot have adequate space to house all the studentswith less than 60 hours of credit.In order to have its housing certified by theUniversity, the owner must agree to abide by certainregulations formulated to insure the safety andwelfare of the students. In order to maintain hiscertification,an owner must agree not to rent spaceto anyone other than University of Illinois students.It should be noted that an owner is not required toprovide food service in order to receive certification.Thus, the food service may be provided to nonstu-dents, and no other restrictions are placed on thefood service with the exception of the requirementthat the food service pass the inspections given allrestaurants by the state health department.The certified housing program is entirely voluntaryin the sense that an owner may leave the program atany time. Upon leaving the program, the owner mayrent his facilities to any student (as well as nonstu-dents) with more than 60 hours of credit. Further-more, the owner can have his building put on the listof available housing maintained in the universityoffice.The owners of certified housing are completely freeto set their rental prices at whatever level the marketwill bear. The leases for the rooms are solely betweenthe student and the owner. If a buildingloses itscertification, it is up to the student to break his leasewithout any help from the University.With the exception of the resident advisors, theowner has complete freedom to hire, fire, anddiscipline employees. As to the resident advisors, theIKarl Gerber,Max Taetle, Nathan Metz & Estate of Bernard Katz, Co-2The university's director of housing testified that the University is inPartnersd/b/a Parkview Gardens,166 NLRB 697.the processof eliminating this requirement.210 NLRB No. 41 356DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversity interviews applicants and makes hiringrecommendations to the property owner.The Employer contends that this case is controlledby our decision inSlater Corporation, supra,and thuswe should decline to assert jurisdiction. We disagree.The Employer inSlaterCorporation,maintainedfood service operations at a state college for the useof students, faculty, staff, alumni, and guests. Thegeneral public was not admitted. The building inwhich the food service was located, as well as thefixedequipment and nonperishable goods, wasowned by the college. With the exception of vendingmachines,the employer owned none of the capitalequipment located at the college. All studentsresiding in on-campus housing were required toparticipate in a meal plan whereby they purchased ameal ticket from the college, good for a set numberof meals per week in the dining room.Pursuant to its contract with the college, theemployer inSlaterwas required to maintain a staff ofemployees that was acceptable to the college, and theemployees were expected to comply with the rulesand regulations established by the college. Further-more, the contract required the employer to complywith fair employment practices established by thecollege and to give a preference to students in fillingtemporary positions, as well as paying them the stateminimum wage. In addition, the college reserved theright to make rules and regulations governing theemployees and the operation of the food service with3 Ja-Ce Company, Inc.,205 NLRB No. 92. Like MemberKennedy, wedo not construeThe Prophet Co.,150 NLRB 1559, asoverruledbyJa-Ce,supra.It is,however,clearly distinguishable on the factsfromJa-Ce.(See fn.4.)4Member Penellobelievesthis case is distinguishablefromTransporta-tionEnterprises,Inc,Case 23-RC-3973 (an unpublished ruling onadministrative appeal).In that case the employer's business,including thephase of its operations in which the employees sought were involved, waslimited almostsolely to thetransportation of college and university studentsand faculty at various institutions in the State of Texas The unit employeesoperated a shuttle bus service on the Austin campusof the University ofTexas.The students using the service did not have a contract with theemployer,but rather,with the university The studentswere charged a setfee per semesterby the universityand the universitywould then pay theemployer.The present case is clearly distinguishable on the basisof the factthat theemployees sought herein are involved in providing a service which is open tothe general public rather than being limited to the students and faculty andthe students' contract is solely with the Employer; the Universityplaying nopart in either establishing the feesto be chargedor in the collection of thosefees.If a student wishes to break hiscontract with the Employer, theUniversity will not help him in any way.In addition, the University placesno restrictions on the operation of the food service with the exception of therequirement that it pass the state health inspections that are required of allrestaurants in the State. Member Penello feels that the above is sufficient tosupport a finding that the "intimate relationship"referred toby MemberKennedy is lacking in this case.Member Penello also believes that Member Kennedy's reliance onTheProphet Co.,150 NLRB 1559, andSlater Corporation197 NLRB1282, ismisplaced.Those decisions reliedon the exempt institutions'control overthe employers'labor relations, in finding that the Board did not havejurisdiction. That kind of control is simply not present in the instant case.We have already pointedout the distinguishingfactorsinSlater, supraInProphet, supra,the petitioner sought to represent employeesworking in thefood service facilities operated by the employeratWhitewater Stateregard to the quantity and quality of food served,methods of service,prices,hours, safety,sanitation,and maintenance.The Board concluded inSlaterthat the college retained a substantial degree ofcontrol over the laborrelationsof the employer andtherefore that it would not effectuate the purposes ofthe Act to assert jurisdiction.We feel that the amount of control exercised by theUniversity over the operations and labor relations ofthe Employer herein is minimal as compared to thecontrol exercised inSlater.UnlikeSlater,theEmployer here owns the building and all theequipment contained in it. Furthermore, with theexception of the resident advisors (who are notmembers of the unit found appropriate) the Universi-tyexertsno control over the Employer's laborrelations. In addition,the Employer can release itselffrom complying with any University regulations bydropping out of the certified housing program. Afterdoing so, the Employer can rent to any nonstudentor any student with more than 60 hours of credit(and eventually to all students when the certifiedhousing requirement is eliminated).3In light of the above, we see no reason not to assertjurisdiction herein.4Accordingly, we shall remandthis case to the Regional Director for the purpose ofconducting an election pursuant to his Decision andDirection of Election.5UniversityinWhitewater,Wisconsin.Unlikethe instant case,the facilitieswere for the sole use of students, faculty,staff,and alumni.The largestshare of the employer's income(79 percent) was derived from the universitywhich paid theemployer a set fee for each student enrolled in the food plan.LikeSlater, supra,all the fixed equipment and nonperishable goods used inthe dining facility were supplied and owned by the university.Furthermore,under its contract with the university, the employer agreed to comply withall rules and regulations of the university;to maintain service at such hoursas the university and the employer mutually determined;to submit menusfor approvalby the university at least I week in advance;to use necessarystudent help at the campus student wage scale; and to assignto duty onlyemployees acceptableto the university.As stated previously,the Employerherein,exerts practically no control over the food service,and the controlexertedoverthe remainder of the Employer's operation is far more limitedthan thatinProphetorSlater.5Member Fanning sees no enlargement of jurisdiction or improvidentexpenditure of funds incident to this Decision andDirectionof Election.See, for example,Ja-Ce Company,Inc.,In.3, above,where a Board panelasserted jurisdiction over a contractor for food service in the New Jerseypublic schoolsystem. The dissent assumes that this housing and foodservice,though privately owned and located on privately owned land, andoperated with a minimumof Universitycontrol over its student housingaspects and no control over its food service, is "inextricably related" to theoperationof the University.If thisUniversityitselfowned and operated the building and foodservice, the Actwould dictate dismissal;there would be no question that theUniversityas employer constituted a political subdivision of a State.But theUniversityhas effectually transferred to an employer in commerce some ofits inherentauthority toprovide housing for students. This Employer meetstheBoard'sdiscretionary standards for asserting jurisdiction and theUniversityhas retained virtually no control over its operations and laborrelations. Thus, it is the Board's duty to assert jurisdiction rather than lookfor an"out" based on a slender strand of relationship between the employersupplyingthe "essential"service andtheUniversitywhich certifies thatstudentsmay use it ILLINI TOWER357ORDERSThis proceeding is hereby remanded to the Region-alDirector for the purposes of conducting anelection pursuant to his Decision and Direction ofElection, except that the payroll date for determiningeligibility shall be that immediately preceding thedate of issuance of this Decision and Order.MEMBER KENNEDY,dissenting:A defendant accused of murdering his parentsshould not expect sympathy from a court on theground that he is an orphan. Similarly, this Boardshould not expect a sympathetic reception to theBoard's repeated pleas for understanding withrespect to our ever increasing caseload when theBoard rarely misses an opportunity to enlarge thetypes of enterprise over which we decide to assertjurisdiction.7My colleagues statedinModineManufacturingCompany,203 NLRB No. 77;We must . . . consider the prudent husbandry ofthe funds appropriated to us for administeringthisAct, and also the effect on our promptness inhandling not only the matter before us but alsothe handling of the myriad other matters regularlybrought to us for action by citizens entitled so todo.It appears that in asserting jurisdiction over IlliniTower we have failed to consider "the prudenthusbandry" of which my colleagues recently com-mented inModine, supra.The University of Illinois is a state owned andoperated university.As such, it is exempt fromcoverage of the Act by virtue of Section 2(2). TheEmployer's facility, which provides housing and foodservices for a part of the 6,000 single Universityundergraduates who cannot be housed in a Universi-ty facility, is vital to the continued orderly operationof the University. Thus, this certified facility isessential to and intimately related with the operationof the University, which retains a substantial degreeof control over the Employer's operation by thepromulgation and enforcement of rules, regulations,and standards.My colleagues' decision to assert jurisdiction overan employer whose operation is so clearly andinextricably related to the operation of an exemptstate university is also inconsistent with the underly-ing policy consideration for declining to assertjurisdiction expressed in a Ruling on AdministrativeAppeal, dated January 16, 1974, inTransportationEnterprises, Inc.,Case 23-RC-3973. There the Boardaffirmed, with Chairman Miller and Member Fan-ning dissenting, the administrative dismissal of apetition on jurisdictional grounds. The employer inthat case was engaged primarily in the transportationof students and faculty: (1) between Austin, Texas,and the campus of Southwest Texas State College atSanMarcos; (2) between Dallas, Texas, and thecampus of North Texas State University at Denton,Texas; (3) between Fort Worth, Texas, and thecampus of North Texas State University at Denton,Texas; and (4) between Corpus Christi, Texas, andthe campus of Texas A & I University at Kingsville,Texas. I fail to perceive how it can be said that theoperation of the student dormitory, Illini Tower, isany less in aid of the higher educational system ofIllinoisthan the bus service of TransportationEnterprises, Inc., is to the higher educational systemof Texas.The Board has long followed a policy of notasserting jurisdiction over food service contractors atstateuniversitiesand colleges because of theirintimate relationship with institutions over which weThe dissent cites no precedent for husbanding Board funds whenjurisdiction depends upon the application of a statutory exemption. In fact,inModme Manufacturing Company,203NLRB No. 77, "the prudenthusbandry of funds" was considered appropriate by the Board because thecontext involved administrative practices and procedures in conductingelections.The Board said these were merely an outgrowth of theBoard'sadministrative expertise, "not in fulfillment of a direct statutory command."In the circumstances of this case it would be unreasonable to hold that theEmployer is exempt as a political subdivision of the State The Board iswithout authority to decline to hold this election simply to save funds.6Member Fanning, contrary to the Regional Director, would include inthe unit of full-time employees those students who regularly work part timefor this Employer and in so doing work in close proximity with the full-timeemployees. As is clear from the record here, the University of Illinois is notthe employer Also, it appears that the University makes no attempt toregulate the employment of its students by this contractor. Therefore, thenormalcriteria of regular part-time employment should applyin assessingthe community of interest among regular part-timers some of whom happento be students on campus Cf.ITT Canteen Corporation, a subsidiary ofInternationalTelephone and Telegraph Company187NLRB 1, 2, wherecollege students-who worked only for mealsere excluded from a foodservice unit partly because their employment was, in effect, related to theirliving conditions at school.See alsoBarnard College,204 NLRB No. 155,fn. 3, where the college itself was the employer,and Member Fanning wouldhave included non-Barnard students working part time for Barnard,citingGiordano Lumber Co.,Inc.,133 NLRB 205, 207.There the Board includedin a production and maintenance unit students who regularly worked onSaturdays during the school year.r Illustrative of the genuine concern of all Board Members are thefollowing remarks of Chairman Miller to the Labor Law Section of theAmerican Bar Association on August7, 1973:Ihonestly do not see how it will be physically possible for fiveBoard Members to handle many more cases than are projected for thecurrent fiscal year.We already have too little time adequately toconsider our present cases, and any substantial further caseload willeither make us rubber stamps for whatever decisions our Administra-tiveLaw Judge make, or we will gradually develop a hopelesslyinsurmountable backlog. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot assertjurisdiction. SeeThe Prophet Co.,150NLRB 1559.8 We recently followed this precedent inSlater Corporation,197 NLRB 1282.In sum,Iwould notassertjurisdiction over thisEmployer's operation. The University here atissue isexempt fromthe Act and the Employer's facility isclearlyprovidinga servicewhich is inextricablyre'ated to the operation of that University. Prudencedictates that for policy reasons jurisdiction shouldnot be asserted over an operation such as IlliniTower, which is clearlyessential to an exempt stateuniversity.Accordingly,Iwould dismiss the petition.s inCrotty Brothers,N.Y., Inc.,146 NLRB 755, the Board refused tounmistakably clear fromSlater Corporation supra,however,that the Boardassertjurisdiction over a food service contractor at a private nonprofitdid not intend to overruleThe Prophet Co., supraIdid not participate in thecollege.InITT Canteen Corporation,187 NLRB 1, the Board overruleddecision inJa-Ce Company,Inc., cited by MembersFanning and Penello,Crotty Brothers, supra,because the university would no longer be exemptbutIdo not construe that panel decision as overrulingThe Prophet Co.under current Board standards.CornellUniversity,183 NLRB 329. It isNormally,Board precendent is not overruled by panel decisions.